Exhibit 10.14(c)

 

SECOND AMENDMENT

 

THIS SECOND AMENDMENT (the “Amendment”) is made and entered into as of July 29,
2005, by and between EOP-TWO CALIFORNIA PLAZA, L.L.C., a Delaware limited
liability company (“Landlord”) and AAMES FINANCIAL CORPORATION, a California
corporation (“Tenant”).

 

RECITALS

 

A. Landlord (as successor in interest to California Plaza IIA, LLC, a California
limited liability company) and Tenant (as successor in interest to Aames
Financial Corporation, a Delaware corporation) are parties to that certain lease
dated August 7, 1996, which lease has been previously amended by First Amendment
to Office Building Lease dated August 15, 1996 and Commencement Letter dated
October 24, 1997 (collectively, the “Lease”). Pursuant to the Lease, Landlord
has leased to Tenant space currently containing approximately 178,391 rentable
square feet (the “Original Premises”) comprised of: (i) approximately 26,224
rentable square feet described as Suite No. 4000 on the fortieth (40th) floor,
(ii) approximately 26,830 rentable square feet described as Suite No. 4200 on
the forty-second (42nd) floor, (iii) approximately 26,830 rentable square feet
described as Suite No. 4300 on the forty-third (43rd) floor, (iv) approximately
26,830 rentable square feet described as Suite No. 4400 on the forty-fourth
(44th) floor, (v) approximately 26,830 rentable square feet described as Suite
No. 4700 on the forty-seventh (47th) floor, (vi) approximately 22,454 rentable
square feet described as Suite No. 5100 on the fifty-first (51st) floor, and
(vii) approximately 22,393 rentable square feet described as Suite No. 5200 on
the fifty-second (52nd) floor of the building commonly known as Two California
Plaza located at 350 South Grand Avenue, Los Angeles, California (the
“Building”). Landlord and Tenant are also parties to that certain Storage Space
Supplement dated May 21, 1997 (the “Supplement”) for approximately 1,044 usable
square feet of space (the “Storage Space”) on the Plaza level of the Building.
Landlord and Tenant acknowledge and agree that the Storage Space shall not be
included in the determination of Tenant’s total square footage of the Original
Premises. Terms not otherwise defined herein shall have the meanings set forth
in the Lease.

 

B. Tenant desires to surrender a portion of the Original Premises to Landlord
containing approximately 26,830 rentable square feet described as Suite No. 4400
on the forty-fourth (44th) floor, consisting of the entire 44th Floor, of the
Building as shown on Exhibit A hereto (the “Suite 4400 Reduction Space”) and
that the Lease be appropriately amended, and Landlord is willing to accept such
surrender on the following terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1. Suite 4400 Reduction.

 

  1.01. Tenant shall vacate the Suite 4400 Reduction Space in accordance with
the terms of the Lease on or prior to July 31, 2005, which is the date
immediately preceding the Suite 4400 Reduction Effective Date (defined in
Section 1.02. below) and Tenant shall fully comply with all obligations under
the Lease respecting the Suite 4400 Reduction Space up to the Suite 4400
Reduction Effective Date, including those provisions relating to the condition
of the Suite 4400 Reduction Space and removal of Tenant’s property therefrom,
except for the items shown on Exhibit C hereto. Landlord acknowledges that there
are no tenant improvements on Suite 4400 Reduction Space.

 

  1.02. Effective as of August 1, 2005 (the “Suite 4400 Reduction Effective
Date”), the Premises is decreased from 178,391 rentable square feet on the
fortieth (40th), forty-second (42nd), forty-third (43rd), forty-fourth (44th),
forty-seventh (47th), fifty-first (51st), and fifty-second (52nd) floors to
151,561 rentable square feet on the fortieth (40th), forty-second (42nd),
forty-third (43rd), forty-seventh (47th), fifty-first (51st), and fifty-second
(52nd) floors by the elimination of the Suite 4400 Reduction Space. As of the
Suite 4400 Reduction Effective Date, the Suite 4400 Reduction Space shall be
deemed surrendered by Tenant to Landlord, the Lease shall be deemed terminated
with respect to the Suite 4400 Reduction Space, and the “Premises”, as defined
in the Lease, shall be deemed to mean the Original Premises, less the Suite 4400
Reduction Space; provided, if Tenant shall violate any provision hereof

 

1



--------------------------------------------------------------------------------

       or if Tenant’s representations herein shall be false or materially
misleading, Landlord shall have the right to declare this Amendment null and
void and to reinstate the Lease with respect to the Suite 4400 Reduction Space
in addition to, and not in lieu of, any other rights or remedies available to
Landlord.

 

  1.03. Except for the items shown on Exhibit C hereto remaining in the Suite
4400 Reduction Space, if Tenant shall holdover in the Suite 4400 Reduction Space
beyond the day immediately preceding the Suite 4400 Reduction Effective Date,
Tenant shall be liable for Base Rent, Additional Rent and other charges
respecting the Suite 4400 Reduction Space equal to the amount in effect under
the Lease prorated on a per diem basis and on a per square foot basis for the
Suite 4400 Reduction Space. Such holdover amount shall not be in limitation of
Tenant’s liability for consequential or other damages arising from Tenant’s
holding over nor shall it be deemed permission for Tenant to holdover in the
Suite 4400 Reduction Space.

 

2. Base Rent. As of the Suite 4400 Reduction Effective Date, the schedule of
Base Rent contained in the Lease is deleted, and the following is substituted
therefor:

 

Period

--------------------------------------------------------------------------------

 

Annual Rate Per

Square Foot

--------------------------------------------------------------------------------

 

Monthly Base Rent

--------------------------------------------------------------------------------

August 1, 2005 through
September 30, 2005

  $18.95  

$239,340.08

October 1, 2005 through
February 28, 2007

  $17.84  

$225,320.69

March 1, 2007 through
September 30, 2007

 

$23.52

  $297,059.56

October 1, 2007 though
March 31, 2012

  $22.59  

$285,313.58

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

3. Additional Consideration. Tenant, upon execution of this Amendment, shall
provide Landlord with a “Letter of Credit” in an amount equal to $500,000.00
under the following terms and conditions:

 

  A. General Provisions. Concurrently with Tenant’s execution of this Amendment,
Tenant shall deliver to Landlord, as collateral for the full performance by
Tenant of all of its obligations under the Lease and for all losses and damages
Landlord may suffer as a result of Tenant’s failure to comply with one or more
provisions of the Lease, including, but not limited to, any post lease
termination damages under section 1951.2 of the California Civil Code, a
standby, unconditional, irrevocable, transferable letter of credit (the “Letter
of Credit”) in the form of Exhibit B hereto and containing the terms required
herein, in the face amount of $500,000.00 (the “Letter of Credit Amount”),
naming Landlord as beneficiary, issued (or confirmed) by a financial institution
acceptable to Landlord in Landlord’s reasonable discretion, permitting multiple
and partial draws thereon, and otherwise in form acceptable to Landlord in its
sole discretion. Tenant shall cause the Letter of Credit to be continuously
maintained in effect (whether through replacement, renewal or extension) in the
Letter of Credit Amount through the date (the “Final LC Expiration Date”) that
is sixty (60) days after the scheduled expiration date of the Term. If the
Letter of Credit held by Landlord expires earlier than the Final LC Expiration
Date (whether by reason of a stated expiration date or a notice of termination
or non-renewal given by the issuing bank), Tenant shall deliver a new Letter of
Credit or certificate of renewal or extension (a “Renewal or Replacement LC”) to
Landlord not later than sixty (60) days prior to the expiration date of the
Letter of Credit then held by Landlord. Any Renewal or Replacement LC shall
comply with all of the provisions of this Section 3, shall be irrevocable,
transferable and shall remain in effect (or be automatically renewable)

 

2



--------------------------------------------------------------------------------

       through the Final LC Expiration Date upon the same terms as the expiring
Letter of Credit or such other terms as may be acceptable to Landlord in its
sole discretion.

 

  B. Drawings under Letter of Credit. Upon Tenant’s failure to comply with one
or more provisions of the Lease, or as otherwise specifically agreed by Landlord
and Tenant pursuant to the Lease or any amendment hereof, Landlord may, without
prejudice to any other remedy provided in the Lease or by Law, draw on the
Letter of Credit and use all or part of the proceeds to (i) satisfy any amounts
due to Landlord from Tenant, and (ii) satisfy any other damage, injury, expense
or liability caused by Tenant’s failure to so comply. In addition, if Tenant
fails to furnish a Renewal or Replacement LC complying with all of the
provisions of this Section 3 at least sixty (60) days prior to the stated
expiration date of the Letter of Credit then held by Landlord, Landlord may draw
upon such Letter of Credit and hold the proceeds thereof (and such proceeds need
not be segregated) in accordance with the terms of this Section 3 (the “LC
Proceeds Account”).

 

  C. Use of Proceeds by Landlord. The proceeds of the Letter of Credit shall
constitute Landlord’s sole and separate property (and not Tenant’s property or
the property of Tenant’s bankruptcy estate) and Landlord may draw upon the
Letter of Credit upon 3 business days advance notice to Tenant and apply or
offset the proceeds of the Letter of Credit: (i) against any Rent payable by
Tenant under the Lease that is not paid when due; (ii) against all losses and
damages that Landlord has suffered as a result of Tenant’s failure to comply
with one or more provisions of the Lease, including any damages arising under
section 1951.2 of the California Civil Code following termination of the Lease;
(iii) against any costs incurred by Landlord in connection with the Lease
(including attorneys’ fees); and (iv) against any other amount that Landlord may
spend or become obligated to spend by reason of Tenant’s default. Provided
Tenant has performed all of its obligations under the Lease, Landlord agrees to
pay to Tenant within forty-five (45) days after the Final LC Expiration Date the
amount of any proceeds of the Letter of Credit received by Landlord and not
applied as allowed above; provided, that if prior to the Final LC Expiration
Date a voluntary petition is filed by Tenant, or an involuntary petition is
filed against Tenant by any of Tenant’s creditors, under the Federal Bankruptcy
Code, then Landlord shall not be obligated to make such payment in the amount of
the unused Letter of Credit proceeds until either all preference issues relating
to payments under the Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed, in each case pursuant to a final court order not subject to appeal or
any stay pending appeal.

 

  D. Tenant covenants and warrants that it will neither assign nor encumber the
Letter of Credit or any part thereof and that neither Landlord nor its
successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.

 

  E. Nature of Letter of Credit. Landlord and Tenant (i) acknowledge and agree
that in no event or circumstance shall the Letter of Credit or any renewal
thereof or substitute therefor or any proceeds thereof (including the LC
Proceeds Account) be deemed to be or treated as a “security deposit” under any
Law applicable to security deposits in the commercial context including
Section 1950.7 of the California Civil Code, as such section now exist or as may
be hereafter amended or succeeded (“Security Deposit Laws”), (ii) acknowledge
and agree that the Letter of Credit (including any renewal thereof or substitute
therefor or any proceeds thereof) is not intended to serve as a security
deposit, and the Security Deposit Laws shall have no applicability or relevancy
thereto, and (iii) waive any and all rights, duties and obligations either party
may now or, in the future, will have relating to or arising from the Security
Deposit Laws. Tenant hereby waives the provisions of Section 1950.7 of the
California Civil Code and all other provisions of Law, now or hereafter in
effect, which (a) establish the time frame by which Landlord must

 

3



--------------------------------------------------------------------------------

       refund a security deposit under a lease, and/or (b) provide that Landlord
may claim from the security deposit only those sums reasonably necessary to
remedy defaults in the payment of rent, to repair damage caused by Tenant or to
clean the Premises, it being agreed that Landlord may, in addition, claim those
sums specified above in this Section 3 and/or those sums reasonably necessary to
compensate Landlord for any loss or damage caused by Tenant’s breach of this
Lease or the acts or omission of Tenant or any other Tenant related parties,
including any damages Landlord suffers following termination of the Lease.

 

  F. Restructure of Lease Terms. Intentionally omitted.

 

  G. Transfer of Letter of Credit. Landlord may only transfer the Letter of
Credit in its entirety and only to a party subject to the provisions of this
Amendment.

 

4. Tenant’s Proportionate Share.

 

  A. For the period commencing on the Suite 4400 Reduction Effective Date and
ending on September 30, 2005. For the period commencing on the Suite 4400
Reduction Effective Date and ending on September 30, 2005, Tenant shall pay for
Tenant’s Operating Payment in accordance with the terms of the Lease and
Tenant’s proportionate share shall remain unchanged as 13.9629%.

 

  B. For the period commencing on October 1, 2005 and ending on September 30,
2007. For the period commencing on October 1, 2005 and ending on September 30,
2007, Tenant’s proportionate share is decreased from 13.9629% to 12.8201%.
Notwithstanding anything in this Amendment to the contrary, Tenant shall remain
liable for all year-end adjustments with respect to Tenant’s Operating Payment
applicable to the Suite 4400 Reduction Space for that portion of the calendar
year preceding October 1, 2005. Such adjustments shall be paid at the time, in
the manner and otherwise in accordance with the terms of the Lease, unless
otherwise specified herein.

 

  C. For the period commencing on October 1, 2007 and ending on the Expiration
Date. For the period commencing on October 1, 2007 and ending on the Expiration
Date, Tenant’s proportionate share is decreased from 12.8201% to 11.8629%.
Notwithstanding anything in this Amendment to the contrary, Tenant shall remain
liable for all year-end adjustments with respect to Tenant’s Operating Payment
applicable to the Suite 4400 Reduction Space for that portion of the calendar
year preceding October 1, 2007. Such adjustments shall be paid at the time, in
the manner and otherwise in accordance with the terms of the Lease, unless
otherwise specified herein.

 

5. Representations. Each party represents to the other that it has full power
and authority to execute this Amendment. Tenant represents that it has not made
any assignment, sublease, transfer, conveyance of the Lease or any interest
therein or in the Suite 4400 Reduction Space other than those explicitly recited
herein and further represents that there is not and will not hereafter be any
claim, demand, obligation, liability, action or cause of action by any other
party respecting, relating to or arising out of the Suite 4400 Reduction Space,
and Tenant agrees to indemnify and hold harmless Landlord and the Landlord
Related Parties (as defined in the “Miscellaneous” Section below) from all
liabilities, expenses, claims, demands, judgments, damages or costs arising from
any of the same, including without limitation, attorneys’ fees. Tenant
acknowledges that Landlord will be relying on this Amendment in entering into
leases for the Suite 4400 Reduction Space with other parties.

 

6. Other Pertinent Provisions. Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:

 

  6.01. PARKING. Effective as of the Suite 4400 Reduction Effective Date, Tenant
shall surrender to Landlord 26 unreserved, nonpriorty Parking Passes to
Landlord.

 

4



--------------------------------------------------------------------------------

7. Miscellaneous.

 

  7.01. This Amendment and the attached exhibits, which are hereby incorporated
into and made a part of this Amendment, set forth the entire agreement between
the parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Under no circumstances
shall Tenant be entitled to any Rent abatement, improvement allowance, leasehold
improvements, or other work to the Premises, or any similar economic incentives
that may have been provided Tenant in connection with entering into the Lease,
unless specifically set forth in this Amendment. Tenant agrees that neither
Tenant nor its agents or any other parties acting on behalf of Tenant shall
disclose any matters set forth in this Amendment or disseminate or distribute
any information concerning the terms, details or conditions hereof to any
person, firm or entity without obtaining the express written consent of
Landlord.

 

  7.02. Except as herein modified or amended, the provisions, conditions and
terms of the Lease shall remain unchanged and in full force and effect.

 

  7.03. In the case of any inconsistency between the provisions of the Lease and
this Amendment, the provisions of this Amendment shall govern and control.

 

  7.04. Submission of this Amendment by Landlord is not an offer to enter into
this Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered the same to Tenant.

 

  7.05. The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment.

 

  7.06. Tenant hereby represents to Landlord that Tenant has dealt with no
broker other than Cushman & Wakefield in connection with this Amendment. Tenant
agrees to indemnify and hold Landlord, its members, principals, beneficiaries,
partners, officers, directors, employees, mortgagee(s) and agents, and the
respective principals and members of any such agents (collectively, the
“Landlord Related Parties”) harmless from all claims of any brokers other than
Cushman & Wakefield claiming to have represented Tenant in connection with this
Amendment. Landlord hereby represents to Tenant that Landlord has dealt with no
broker in connection with this Amendment. Landlord agrees to indemnify and hold
Tenant, its members, principals, beneficiaries, partners, officers, directors,
employees, and agents, and the respective principals and members of any such
agents (collectively, the “Tenant Related Parties”) harmless from all claims of
any brokers claiming to have represented Landlord in connection with this
Amendment.

 

  7.07. Each signatory of this Amendment represents hereby that he or she has
the authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

 

  7.08. California Waivers. Notwithstanding anything to the contrary contained
in the Lease, Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932, Sections 1941 and 1942 (Tenant’s Repairs and
Alterations), 1932(2) (Casualty Damage), and Section 1265.130 (Condemnation) of
the California Code of Civil Procedure, or any similar or successor laws now or
hereinafter in effect.

 

  7.09. Equity Office Properties Management Corp. (“EOPMC”) is an affiliate of
Landlord and represents only the Landlord in this transaction. Any assistance
rendered by any agent or employee of EOPMC in connection with the Lease or any
subsequent amendment or modification hereto has been or will be made as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant.

 

  7.10. CONTINGENCY. Landlord is currently in the process of negotiating an
expansion amendment with PriceWaterhouseCoopers LLP (“PWC”) pursuant to which
PWC would lease the Suite 4400 Reduction Space (the “PWC Amendment”). In the
event that Landlord and PWC fail to enter into the PWC Amendment on or before

 

5



--------------------------------------------------------------------------------

       August 5, 2005, this Agreement shall, at Landlord’s option, be deemed
null, void and of no force and effect.

 

  7.11. Landlord and Tenant acknowledge and agree that any commissions
associated with this Amendment shall be paid directly by the Tenant only.

 

  7.12 No Extension or Expansion Options. The parties hereto acknowledge and
agree that any option or other rights contained in the Lease which entitle
Tenant to extend the term of the Lease, expand or contract the Suite 4400
Reduction Space are deemed null, void and of no further force and effect.

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD:

EOP-TWO CALIFORNIA PLAZA, L.L.C., a Delaware

limited liability company

By:   EOP Operating Limited Partnership, a Delaware
limited partnership, its sole member

By:   Equity Office Properties Trust, a Maryland
real estate investment trust, its general partner

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

TENANT: AAMES FINANCIAL CORPORATION, a California corporation

By:   

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

OUTLINE AND LOCATION OF SUITE 4400 REDUCTION SPACE

 

 

7



--------------------------------------------------------------------------------

EXHIBIT B

 

LETTER OF CREDIT

 

--------------------------------------------------------------------------------

[Name of Financial Institution]

 

Irrevocable Standby

Letter of Credit

No.                                                          

Issuance Date:                                       

Expiration Date:                                     

 

Applicant: AAMES FINANCIAL

CORPORATION, a Delaware corporation

 

Beneficiary

 

EOP-TWO CALIFORNIA PLAZA, L.L.C., a Delaware limited liability company

c/o Equity Office

550 South Hope Street

Suite 2200

Los Angeles, California 90071

Attn: Property Manager

 

Ladies/Gentlemen:

 

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of FIVE HUNDRED
THOUSAND AND NO/100 U.S. Dollars ($500,000.00) available for payment at sight by
your draft drawn on us when accompanied by the following documents:

 

1. An original copy of this Irrevocable Standby Letter of Credit.

 

2. Beneficiary’s dated statement purportedly signed by an authorized signatory
or agent reading: “This draw in the amount of              U.S. Dollars
($            ) under your Irrevocable Standby Letter of Credit No.             
represents funds due and owing to us pursuant to the terms of that certain lease
by and between EOP-TWO CALIFORNIA PLAZA, L.L.C., a Delaware limited liability
company, as landlord, and AAMES FINANCIAL CORPORATION, a California corporation,
as tenant, and/or any amendment to the lease or any other agreement between such
parties related to the lease.”

 

It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically renewed for a one year period upon the expiration date
set forth above and upon each anniversary of such date, unless at least 60 days
prior to such expiration date or applicable anniversary thereof, we notify you
in writing, by certified mail return receipt requested or by recognized
overnight courier service, that we elect not to so renew this Irrevocable
Standby Letter of Credit. A copy of any such notice shall also be sent, in the
same manner, to: Equity Office Properties Trust, 2 North Riverside Plaza, Suite
2100, Chicago, Illinois 60606, Attention: Treasury Department. In addition to
the foregoing, we understand and agree that you shall be entitled to draw upon
this Irrevocable Standby Letter of Credit in accordance with 1 and 2 above in
the event that we elect not to renew this Irrevocable Standby Letter of Credit
and, in addition, you provide us with a dated statement purportedly signed by an
authorized signatory or agent of Beneficiary stating that the Applicant has
failed to provide you with an acceptable substitute irrevocable standby letter
of credit in accordance with the terms of the above referenced lease. We further
acknowledge and agree that: (a) upon receipt of the documentation required
herein, we will honor your draws against this Irrevocable Standby Letter of
Credit without inquiry into the accuracy of Beneficiary’s signed statement and
regardless of whether Applicant disputes the content of such statement; (b) this
Irrevocable Standby Letter of Credit shall permit partial draws and, in the
event you elect to draw upon less than the full stated amount hereof, the stated
amount of this Irrevocable Standby Letter of Credit shall be automatically
reduced by the amount of such partial draw; and (c) you shall be entitled to
transfer your interest in this Irrevocable Standby Letter of Credit from time to
time and more than one time without our approval and without charge. In the
event of a transfer, we reserve the right to require reasonable evidence of such
transfer as a condition to any draw hereunder.

 

8



--------------------------------------------------------------------------------

This Irrevocable Standby Letter of Credit is subject to the Uniform Customs and
Practice for Documentary Credits (1993 revision) ICC Publication No. 500.

 

We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

 

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at
                                 to the attention of
                                    .

 

Very truly yours,

--------------------------------------------------------------------------------

[name]

--------------------------------------------------------------------------------

[title}

--------------------------------------------------------------------------------

     

 

9